ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_03_EN.txt. 52

SEPARATE OPINION OF SIR GERALD FITZMAURICE

Although I am in full agreement with the operational part of
the Judgment of the Court, and with its reasoning and language,
there are certain matters which I should like to develop futher, and
others—not mentioned in the Judgment—which seem to me to
require a brief discussion.

Since I have no intention of going over the whole ground again,
I shall set out my points seriatim, in order of convenience, and
without attempting to establish any particular connecting links
between them.

The pre-1g04 position

The Judgment states that the Court is not called upon to go
into the situation as it existed previous to the treaty settlement
of 1904; and this is true inasmuch as the rights of the Parties depend
on, or flow from, that settlement, or events subsequent to it. There
is however one fact, not referred to in the Judgment, which could
have been of decisive importance in this case, namely that, previous
to the boundary settlements of the period 1904-1908, the Temple
of Preah Vihear was situated in territory that was, at that time,
under Siamese sovereignty, because a treaty of 15 July 1867
between France (acting on behalf of Cambodia) and Siam (as Thai-
land was then called) had established a frontier line running wall
south of the Dangrek range of mountains, across the Cambodian
plain. Since the effect of the 1904 treaty settlement was to shift
the frontier to the north, and to place it along the general line of
the Dangrek range, it follows that, by this settlement, Thailand
was giving up territory. As a consequence, there arises a presump-
tion im favorem ejus qui dat that Thailand did not relinquish any
territory she cannot be proved to have relinquished. This means that
in any conflict between a more northerly and a more southerly
frontier line in the region of Preah Vihear, the latter line must be
held to prevail, unless the former can be established. I agree with
the Court that the former (i.e. the more northerly) line can be,
and is, established, for the reasons given in the Judgment; but the
foregoing considerations require to be stated in order that the
significance of the conclusion may be fully apparent.

The matter is brought into relief in another way. Throughout
these proceedings Thailand has contended that, there never having
been (as she maintains) any effective delimitation of the frontier
in the eastern sector of the Dangrek range, as required by Article 3

50
53 JUDGM. 15 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

of the Treaty of 1904, the result (by virtue of Article I) is automati-
cally to cause the frontier to run along the line of the watershed
as ascertained by scientific survey. An interpretation even more
favourable to Thailand would however be that, in the absence of
the delimitation required by Article 3, in completion of Article x,
the latter provision could not have taken any practical effect, so
that no new frontier line under the Treaty of 1904 would have
come into existence at all, and the frontier would have remained
as it was immediately previous to 1904, with the Temple area in
Thailand. Since both these interpretations are favourable to Thai-
land, and either would have been decisive if the Court had not
held that Thailand had in any event, subsequently, and inde-
pendently, accepted a frontier placing the Temple in Cambodia,
it was not necessary to choose between them.

There is another aspect of the pre-1904 situation which is mate-
rial, namely the considerable evidence in the record of the unsettled
state of the frontiers between Siam and French Indo-China (of
which Cambodia was then part), which had existed for a long time
and was the cause of disturbed relations between France and Siam.
This is mentioned towards the end of the Judgment. It is however
a point that has to be borne constantly in mind from the start, in
assessing what the Parties were really intending to achieve by the
frontier settlements of the period 1904-1908, and as indicative of
their desire to achieve a settlement that would be definite and
durable.

Considerations of a topographical,
historical and cultural character

The Court has dismissed these in a sentence, as not being legally
decisive. I agree that they are not; but I think it desirable to say
why, since these considerations occupied a prominent place in
the arguments of the Parties. Such matters may have some legal
relevance in a case about territorial sovereignty which turns on
the weight of factual evidence that each party can adduce in
support of its claim, and not on any more concrete and positive
element, such as a treaty. In the present case it is accepted, and
indeed contended by both Parties, that their rights derive from the
treaty settlement of 1904, and on the subsequent events relative to
or affecting that settlement. In consequence, extraneous factors
which might have weighed with them in making that settlement,
and more particularly in determining how the line of the frontier
was to run, can only have an incidental relevance in determining
where today, as a matter of law, it does run.

Moreover, for these factors to have any serious influence, it
would at least be necessary that they should all point in the same

51
54 JUDGM. 15 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

direction, and furnish unambiguous indications. This is not the
case here. As the Judgment of the Court points out, no certain
deduction can be drawn from the desire of the Parties for natural
and visible frontiers—the Dangreks in themselves furnished that,
and would, in a general way, have done so, whether the line along
the Dangreks was a crest, a watershed or an escarpment line. Equally,
it is difficult to draw any certain deduction from the siting of the
Temple. It overlooks the Cambodian plain: but it faces in the direc-
tion of Thailand. Its main access is from the latter direction;
but there is also access from the Cambodian side—and this access,
because steep and hard, must—precisely for that reason—have
been contrived deliberately and of set purpose, contra naturam
as it were, since it involved a climb of several hundred metres.
Yet difficulty of access is not—or was not—all on one side: there
is much evidence in the documentation of the case that the thickness
of the jungle on the northern (Thai) side of the Temple had the
consequence that visits had to be specially prepared, by the clear-
ing of paths and the blazing of trails. This particular difficulty
was much less prominent on the Cambodian side: but what re-
mains certain is that if, though for different reasons and in differ-
ent ways, access was not easy from either side, it was feasible
from both, and was also achieved from both, at varying times
and in varying degrees.

As to the Khmer origins of the Temple—this factor (put forward
by Cambodia) operates in an equally neutral way, since it seems
to be admitted that there are and were, in these regions, populations of
Khmer race on both sides of the frontier.

The proceedings of the Mixed Commission
under the Treaty of 1904

Although I do not dissent from what the Judgment says under
this head, I think many of the facts are so conjectural that it
is exceedingly difficult to draw any sure conclusions from them.
Various inferences may be more or less reasonable and warranted,
but when all is said and done the only certain thing is that the
Annex I map was produced in Paris by French topographical
officers in November 1907, and was never, as such, seen (much
less approved or adopted) by the Mixed Commission, which indeed
appears to have ceased to function entirely after about February
of that year—or at any rate it did not, after January, hold any
meeting of which there is any record. Whether the map was based
on any instructions that the Commission had given, or on rough
sketches approved by it, must, in the absence of any evidence,
remain a matter of surmise. It seems to me therefore that Thailand
succeeds on this part of the case, about which it is hardly
necessary to say more than that, however respectable the

52
55 JUDGM. I5 Vi 62 (SEP. OP. SIR GERALD FITZMAURICE)

provenance of the map was, it must be held to have been a purely
unilateral production, not in any way binding on Thailand at the
moment of its communication to her, and subject entirely, at that
time, to her acceptance or rejection, either in whole or in part.

Thailand’s acceptance by conduct of the Annex I line

Had the matter ended with the production of the map; or if
the map had never been officially communicated to Thailand;
or had been communicated in such a way, or in such circumstances,
that no adverse conclusion could be drawn from her failure to react;
or had been communicated but rejected, either as a whole, or in
relation to Preah Vihear; then Thailand would, in my opinion,
have been entitled to a finding in her favour, since I personally
consider that there is little reasonable doubt that, in this particular
region, the true line of the watershed runs, and ran in 1904, along
the line of the escarpment. (Moreover, I could not myself regard
the deviation from the line of the watershed at Preah Vihear as
being covered by any discretionary powers of adaptation which
the Mixed Commission might have possessed; but this matter is
not in any event material, since it was not the Mixed Commission
as such which made or approved the map.)

The crucial issue in this case is therefore whether Thailand, by
her conduct in 1908, and thereafter, in fact accepted the Annex I
map line as representing the outcome of the work of delimitation
provided for by the Treaty of 1904, knowing how it had been pro-
duced; or, more simply, whether Thailand just accepted the line
as being the frontier line, accepting also the risk of its possible
inaccuracy.

The Judgment of the Court answers these questions in the affir-
mative, on grounds in which I fully concur. In doing so, I am not
unmindful of the fact that acceptance by conduct alone, of an obliga-
tion in the nature of a treaty obligation, is not lightly to be pre-
sumed; especially where a frontier is in question; and even more
so where the frontier line thus said to be accepted involves a
departure from the delimitary criterion indicated by the relevant
treaty. But if the plea of error or misapprehension is excluded, as
I think it has to be (see below), I can place no other interpretation
on Thailand’s conduct, considered as a whole, than that she ac-
cepted this particular line as representing the frontier in this region.
Moreover, even negative conduct—that is to say failure to act,
react or speak, in circumstances where failure so to do must imply
acquiescence or acceptance—is, in my opinion, quite sufficient for
this purpose, if the facts are clear.

I would only add to the views expressed in the Judgment, that
53
56 JUDGM. I5 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

I cannot accept the plea so eloquently urged on behalf of Thailand
that any adherence to the Annex I line would have involved a
departure from a solemn treaty obligation. This surely begs the
question; for as the Judgment says, it is always open to govern-
ments, in their bilateral relations, to agree on a departure of this
kind, provided they do so knowingly, or (as I think was Thailand’s
case here) in circumstances in which they must be held to have
accepted, and as it were discounted in advance, the risks or conse-
quences of lack, or possible lack, of knowledge. In the present case,
the conduct of each Party, over what was an important matter of
common concern to both, was, in my opinion, evidence of, or
amounted to, a mutual agreement to accept a certain line as the
frontier line. What seems to me therefore really to have occurred
was not in the legal ‘sense a departure from the treaty provision
concerned, but the mutual acceptance of a certain result as being
its actual outcome, irrespective of the precise conformity of that
outcome with the treaty criterion.

I think it desirable here to mention a point of detail, but one
nevertheless liable to give rise to some confusion. Another of the
maps communicated to the Siamese authorities covered the Pnom
Padang range of mountains which prolongs the Dangrek range
eastwards to the river Mekong, and showed a frontier line apparently
running along the crest of the Pnom Padang. This was because the
Treaty of 1904, while prescribing a watershed line for the Dangreks,
prescribed a crest line for the Pnom Padang, and the actual delimi-
tation was carried out by the Mixed Commission set up under that
Treaty. The subsequent boundary Treaty of March 1907, however,
prescribed a watershed line for the Pnom Padang as well as for the
Dangreks. But already in the meantime, the first (1904) Mixed Com-
mission had (see minutes of its meeting of 18 January 1907) adopted
the crest line (though the Commission seems in this region to have
regarded the crest and watershed lines as coinciding). As far as I
can understand the matter, the result was that although it was
strictly part of the task of the second (1907) Mixed Commission
to delimit the frontier along the Dangrek and Pnom Padang ranges,
it only delimited the western Dangrek sector (the eastern sector
being the task of the first Commission), and did not delimit the
Pnom Padang at all. The crest line delimitation carried out by the
first Commission in the Pnom Padang region therefore stood.
There seems thus to have been a tacit understanding between the
Governments that the relevant provisions of the 1907 Treaty would
to this extent be ignored, since a delimitation, even though not the
one provided for in this latter Treaty, had already been carried out.
Here again, therefore, the Governments accepted the map line as
being the line of the frontier, even though it did not correspond

54
57 JUDGM. I5 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

with the latest treaty provision on the subject. This is a minor
matter, but it illustrates very aptly how the Governments did not
consider themselves as necessarily tied down to the treaty criteria
in what they finally accepted as the frontier line.

The question of error

The Court has dealt very fully with this matter, but it is so
central to the whole issue in this case that I desire to make some
additional remarks about it.

In the interests of the stability of contracts, the principle of
error as vitiating consent is usually applied somewhat strictly; and
I consider that this approach is also the correct one in international
law, in the interests of the stability of treaties, and of frontier
lines established by treaty or other forms of agreement. That there
was (as I think) an error in the map by ,eference to the true water-
shed line does not necessarily mean that Thailand was herself
under any misapprehension, nor that, if she was, she can, in law,
now plead the fact. The Siamese authorities, in 1908 and thereafter,
cannot possibly have failed to realize that the Annex I map showed
Preah Vihear as being in Cambodia, since it so clearly did; and for
the reasons given in the Judgment of the Court, the fact that, at
this time, the Siamese authorities may have attached no importance
to the Temple, or may have failed to realize the importance it
would eventually assume for them, is legally quite irrelevant. This
could never, per se, be a legal ground for claiming frontier rectifi-
cation.

The sole remaining question therefore is whether the Siamese
authorities, if (as the Judgment holds) they accepted that Preah
Vihear should be attributed to Cambodia (as part of French Indo-
China), did so in the mistaken belief—and (as Thailand alleges)
only on the basis of such a belief—that the line on the map corre-
sponded to the watershed line.

Even if the Siamese authorities of that date were under such
a misapprehension, there are, in my opinion, two decisive reasons
why Thailand cannot now rely on or plead the fact. The first arises
as follows.

It was the Siamese Government itself which, with the assent,
and actually at the suggestion of the Siamese members of the
Mixed Commission, formally requested that the work of preparing
the maps of the frontier areas should be carried out by the French
topographical officers. It was the same in connection with the work
of the second Mixed Commission under the Treaty of 1907. In the

55
58 JUDGM, I5 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

eastern Dangrek sector moreover, the Siamese authorities did not
even cause the French officers doing the survey work to be accom-
panied by a Siamese officer, as they could have done, and as was
in fact done in other cases (and it was actually a French officer of
Cambodian race who did the survey work in the eastern Dangrek
sector, as the Siamese members of the Mixed Commission perfectly
well knew). The despatch from the Siamese Minister in Paris —
enclosing the series of maps, of which the Annex I map was one, also
stated in the clearest possible terms that they were the maps pro-
duced by the French officers in response to “the Siamese Commis-
sioners” request. The maps were then communicated to the Siamese
members of the Mixed Commission, who of course equally knew
this, and further would have known how far, if at all, the maps
were based on work done or approved, or on instructions given by,
the Commission itself.

It is apparent, therefore, that no one on the Siamese side could
have been under any misapprehension as to the provenance of
these maps. Furthermore, is is evident that the Siamese authorities
deliberately left the whole thing to the French elements involved,
and thus accepted the risk that the maps might prove inaccurate
in some respects. Consequently, it was for them to verify the
results, if they wished to do so, in whatever way was most appro-
priate in the circumstances, e.g. by consulting neutral experts.
If they did not (for whatever reasons) wish to do this, then they
had to abide by these results. The formal request for extra copies
for the use of the provincial Governors shows that, in any event,
the case was not one of a mere passive reception of these maps by
the Siamese authorities.

The explanation of all this, there can be no reasonable doubt, is
that, in effect, everyone on the Siamese side relied on the skill
and good faith of the French topographical officers producing the
maps. There can equally be no doubt that the latter acted in com-
plete good faith, used all their skill, and fully believed that the
watershed in the Preah Vihear region ran as indicated by the An-
nex I line. One may sympathize with Siam’s lack of topographical
and cartographical expertise at this time, but one is dealing with
sovereign independent States to whom certain rules of law apply;
and it remains the fact that, in the absence of any question of
lack of good faith, the legal effect of reliance on the skill of an
expert is that one must abide by the results—in short, a principle
akin to that of caveat emptor is relevant. This is so in all walks
of life. A man who consults a lawyer, doctor, architect, or other
expert, is held (in the absence of fraud or negligence—not here
in question) to accept the possibility that the expert may be
mistaken in the advice he gives, or less than perfect in the work
he does. Like all human beings, he is fallible. Except in cases in
which the doctrine of “absolute” risk or liability prevails, the law

56
59  JUDGM. 15 VI 62 (SEP. OP, SIR GERALD FITZMAURICE)

as a general rule affords no remedy against errors made in good
faith and without negligence by duly qualified experts. The dangers
of giving expert advice could not otherwise be accepted. The
French officers in this case were of course fallible. They for instance
{and both Parties were agreed about this) made an error over the
course of the O’Tasem stream, which must have affected the whole
question of how the watershed line ran in the Preah Vihear region.
The authorities of French Indo-China were unaware of this error.
They accepted the map as correct. Equally, the Siamese authorities,
knowing the character and provenance of the map, being in a posi-
tion to consult their Commissioners who had received it, or experts
of their own choice, made no objection, and raised no query, in
relation to a line which was clearly intended to represent and con-
stitute the line of the frontier in this region, and which anyone
looking at it must have seen at once placed Preah Vihear on the
Cambodian side of the line. Today Thailand says the map was
erroneous and that she was under a misapprehension about it.
But the Siamese authorities of that date plainly accepted the risk
that just such an error as this might in time be discovered: and
whoever does that, must be held thereby also, and in advance, to
have accepted such errors as do in fact eventually come to light.

The other decisive reason why it is not possible to receive Thai-
land’s plea that she mistakenly believed the Annex I line to corre-
spond to the line of the watershed, and that she only on that basis
accepted the siting of Preah Vihear in Cambodia, is, as the Judg-
ment of the Court points out, that this plea is totally inconsistent
with her attitude over her “acts on the ground’’, which she puts
forward as evidence that she considered herself to have sovereignty
over Preah Vihear and had never accepted the Annex I line; for if
this was so, she must have regarded the map line as erroneous, and
the map as showing Preah Vihear in Cambodia for that reason only.
It does not make any difference that the Court has found that
Thailand’s acts on the ground did not in fact suffice to demonstrate
her non-acceptance of the map line. The inconsistency with the
plea of mistaken belief lies in the very contention that they did.

Thailand’s “acts on the ground”

If Thailand’s attitude respecting her acts on the ground debars
her from pleading error over the watershed question, she remains
fully entitled to put them forward as evidence of a belief on her
part that she had sovereignty over Preah Vihear, and did not accept

57
60 JUDGM. 15 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

the Annex I line in that region. But like the Court, I do not find
these acts really convincing in that sense. Thailand has, I know,
produced an impressive volume of evidence of local administrative
activity relative to Preah Vihear; but it is not clear to me just
what legal value can be attached to it. I have already drawn
attention to the fact that previous to the 1904 treaty settlement,
the Preah Vihear region (not in isolation of course, but as part of
the eastern Dangrek sector) was, and had since 1867 been, under
Siamese sovereignty, because the frontier at that time ran south
of the whole Dangrek range. In view of this, it was perhaps to be
expected (and would not in itself signify greatly) that in this rather
remote region, and because of the difficulties of communication
with Bangkok which must then have existed, the local officials
and authorities of Khukhan province should, for a time, have
continued, at and near Preah Vihear, to perform those acts and
carry out those activities which they had been accustomed to per-
form and carry out for some time past. If this was the position, no
very positive inference can be drawn from it. It is true that the
Siamese authorities did take steps to make the frontier changes
known locally; but, in this region, realization of them may have been
slow to come through. There may for a time have been an element
of fluidity in the local situation; but the real attitude of Siam as a
State must, for the reasons given in the Judgment of the Court,
be taken to be that evinced in the course of, and following upon,
the visit of Prince Damrong in 1930—by far the most significant
incident in this part of the case. To me it seems to have constituted
a tacit recognition of Cambodian sovereignty over Preah Vihear,
and the existence of possible reasons why Siam did not protest
cannot, in law, alter the fact.

T also could not help being struck by the evidence of one of Thai-
land’s own expert witnesses—a patently honest and reliable one,
it seemed to me—to the effect that, in the course of a visit to this
region in July 1961, during which he spent eleven days in carrying
out a survey of the Temple area, he saw no sign of the inhabitants,
rice cultivations, or forestry or other activities, that figure so
prominently in the evidence furnished by Thailand respecting the
period following on the treaty settlements of 1904-1908. This
witness, when cross-examined on behalf of Cambodia, was asked
whether he saw any people living between Preah Vihear and the
nearest village on the Thai side—a distance of 10-15 kilometres—
and he answered “No, there is [sc. he saw] nobody living there”.
When asked whether he saw any people on Mount Preah Vihear
itself, he said that, apart from the Thai police post, and one guard
at the Temple, he saw “occasionally a few visitors ... or tourists’.
When asked whether he saw any people cultivating rice, he said

58
61 JUDGM. I5 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

“No. This area is covered by jungle forests and there is no rice
cultivation”. Asked whether he saw any woodcutters or foresters
about, he replied “During the eleven days I stayed there I did not
see anybody’. In re-examination on behalf of Thailand, no questions
were put to the witness on these points.

It is obviously not permissible from this evidence, particularly
on the basis of so short a stay, to draw any definite conclusion as to
the situation existing at the earlier period. But even in eleven
days it is possible to see if, in a restricted area, there are any habi-
tations, cultivations, forestry work in progress, and so on. It seems
therefore reasonable to infer—taking the scale of Siamese activity
in this area, in the period following on the treaty settlement, to
have been as indicated in the evidence furnished by Thailand—
that it must since have undergone a notable diminution.

The Treaties of 1925 and 1937

These Treaties, the bearing and effect of which was much discus-
sed in the written and oral proceedings, have, in my opinion, only
a limited, though weighty significance in this case, namely as indi-
cative of the importance the Parties attached to having stable and
durable frontiers. This was shown by the fact that frontier revision
was, in terms, excluded from the revisionary processes which were
otherwise one of the main objects of these Treaties. The Court
has made this fact the basis of a finding, with which I fully agree,
that it is reasonable to assume from this feature of the Treaties
that, by the boundary settlements of the period 1904-1908, the
Parties were equally seeking stability and durability, and that this
factor should therefore prevail in resolving any doubts in favour
of, or against, a part of the frontier the validity of which is now
called in question.

It is a general principle of law, which has been applied in many
contexts, that a party’s attitude, state of mind or intentions at a
later date can be regarded as good evidence—in relation to the
same or a closely connected matter—of his attitude, state of mind
or intentions at an earlier date also; provided of course that there
is no direct evidence rebutting the presumption thus raised.
Similarly—and very important in cases affecting territorial sover-
eignty—the existence of a state of fact, or of a situation, at a later
date, may furnish good presumptive evidence of its existence at
an earlier date also, even where the later situation or state of affairs
has in other respects to be excluded from consideration (Judge
Huber in the Island of Palmas case, Reports of International Arbitral
Awards, Vol. II, at p. 866; and see also the separate Opinion of

59
62 JUDGM. 15 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

Judge Basdevant in the Minguters and Ecrehos case, I.C.]. Reports
1953, at p. 76 ff.).

Cambodia however claimed another effect for the Treaties of
1925 and 1937, namely that by confirming the frontiers as already
established, they imparted a new and independent treaty basis
to the Annex I line, thereby validating it, even if it was not valid
before. I do not think this contention well-founded. Such a con-
firmation of the existing frontiers no doubt implied that frontiers
did exist, and possibly also that they existed and were complete
at all points of contact between the two countries; but this could
not, by itself, say anything at all as to what these frontiers were,
or how exactly they ran. A confirmation only confirms what is;
it cannot per se alter, add to, or detract from the latter, which must
be ascertained ab extra—in this case by reference to the previous
treaty settlements and the events relevant to them. The confirma-
tion was evidence of the importance the Parties attached to the
frontiers, but otherwise it left matters as they were, whatever they
were.

The principle of preclusion and estoppel

The Court has applied this principle in the present case to the
effect that even if there could be any doubt as to whether Thailand did
originally accept the Annex I map and line, so as to become bound
by it, she is precluded by her subsequent conduct from now assert-
ing her non-acceptance. With this conclusion I agree (it being postu-
lated, for reasons already given, that no error or misapprehension
can be pleaded). But the Court only glances at the matter, which
needs a good deal of development.

The principle of preclusion is the nearest equivalent in the field
of international law to the common-law rule of estoppel, though
perhaps not applied under such strict limiting conditions (and it
1s certainly applied as a rule of substance and not merely as one
of evidence or procedure). It is quite distinct theoretically from the
notion of acquiescence. But acquiescence can operate as a preclu-
sion or estoppel in certain cases, for instance where silence, on an
occasion where there was a duty or need to speak or act, implies
agreement, or a waiver of rights, and can be regarded as a represen-
tation to that effect (see the cases, and the quotation from an
Opinion of the British Law Officers, cited in Dr. D. W. Bowett’s
article, “Estoppel before international tribunals and its relation to
acquiescence’, in the British Year Book of International Law for
1957, at pp. 197-201; and see also Lord McNair’s Law of Treaties,
1961, p. 488). On that basis, it must be held in the present case that
Thailand’s silence, in circumstances in which silence meant ac-
quiescence, or acted as a representation o: acceptance of the map

60
63 JUDGM. 15 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

line, operates to preclude or estop her from denying such acceptance,
or operates as a waiver of her original right to reject the map line
or its direction at Preah Vihear.

However, in those cases where it can be shown that a party has,
by conduct or otherwise, undertaken, or become bound by, an
obligation, it is strictly not necessary or appropriate to invoke
any rule of preclusion or estoppel, although the language of that
rule is, in practice, often employed to describe the situation. Thus
it may be said that A, having accepted a certain obligation, or
having become bound by a certain instrument, cannot now be
heard to deny the fact, to “blow hot and cold”. True enough, A
cannot be heard to deny it; but what this really means is simply
that A is bound, and, being bound, cannot escape from the obliga-
tion merely by denying its existence. In other words, if the denial
can be shown to be false, there is no room or need for any plea of
preclusion or estoppel. Such a plea is essentially a means of excluding
a denial that might be correct—-irrespective of its correctness.
It prevents the assertion of what might in fact be true. Its use must
in consequence be subject to certain limitations. The real field of
operation, therefore, of the rule of preclusion or estoppel, stricto
sensu, in the present context, is where it is possible that the party
concerned did not give the undertaking or accept the obligation
in question (or there is room for doubt whether it did), but where
that party’s subsequent conduct has been such, and has had
such consequences, that it cannot be allowed to deny the existence
of an undertaking, or that it is bound.

The essential condition of the operation of the rule of preclusion
or estoppel, as strictly to be understood, is that the party invoking
the rule must have ‘‘relied upon” the statements or conduct of the
other party, either to its own detriment or to the other’s advantage.
The often invoked necessity for a consequent “change of position”
on the part of the party invoking preclusion or estoppel is implied
in this. A frequent source of misapprehension in this connection is
the assumption that change of position means that the party in-
voking preclusion or estoppel must have been led to change its own
position, by action it has itself taken consequent on the statements
or conduct of the other party. It certainly includes that: but what
it really means is that these statements, or this conduct, must have
brought about a change in the relative positions of the parties,
worsening that of the one, or improving that of the other, or both.

The same requirement, that a change or alteration in the relative
positions of the parties should have been caused, covers also certain

61
64 JUDGM. I5 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

other notions usually closely associated with the principle of pre-
clusion or estoppel, such as for instance that the one party must have
“relied” on the statements or conduct of the other; or that the
latter must, by the same means, have “held itself out” as adopting
a certain attitude; or must have made a “representation” of some
kind. These factors are no doubt normally present; but the essen-
tial question is and remains whether the statements or conduct of
the party impugned produced a change in relative positions, to its
advantage or the other’s detriment. If so, that party cannot be
heard to deny what it said or did.

Applying this test to the circumstances of the present case, there
can be little doubt that’ Cambodia’s legal position was weakened
by the fact that (although a striking assertion of her sovereignty
had been manifested on the occasion of Prince Damrong’s visit in
1930) it was not until 1949 that any protest on the diplomatic level
was made about local acts of Thailand in violation, or at any rate
in implied denial, of that sovereignty. But France (exercising the
protectorate) was entitled to assume from the conduct of the
central Siamese authorities that the latter accepted the frontier as
mapped at Preah Vihear. On that basis, but on that basis only,
France could safely ignore the activities of local Siamese authorities,
and (the war period being ruled out, as I think it must be in this
case) confine her diplomatic action, as she seems to have done, to
cases clearly involving the central Siamese authorities.

Similarly, it was only on the basis of a justifiable assumption of
Thailand’s acceptance of the frontier line as mapped that a com-
paratively low level of administrative activity on the part of France
and Cambodia at Preah Vihear would have been compatible with
the upkeep of sovereignty. It is an established principle of inter-
national law that, especially in wild or remote regions, compara-
tively few acts are necessary for that purpose where the title does
not primarily depend on the character or number of those acts
themselves, but derives from a known and independent source,
such as a treaty settlement. On the basis therefore of the acceptance
of the map line by Thailand, as part of the treaty settlement, there
would, in the upkeep of Cambodian title, have been no need (in
respect of such a locality as that of the Temple area) to perform any
but the most minimal and routine acts of administration. Clearly,
if Thailand could now be heard to deny this acceptance, the whole
legal foundation on which the relative inactivity of France and
Cambodia in this region was fully explicable would be destroyed.

In addition to the foregoing considerations, it may be useful to
recall a deliberately non-technical statement of the matter given

62
65 JUDGM. 15 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

by a former Judge of the Court (writing in another capacity), as
follows:

“A State cannot be allowed to avail itself of the advantages
of the treaty when it suits it to do so and repudiate it when its
performance becomes onerous. It is of little consequence whether
that rule is based on what in English law is known as the principle
of estoppel or the more generally conceived requirement of good
faith. The former is probably not more than one of the aspects of
the latter.” (Lauterpacht, Report on the Law of Treaties, U.N.
Document A/CN.4/63 of 24 March 1953, p. 157.)

The question of interpretation —watershed clause versus map line

The Court has dealt fully with this matter, although indicating
in effect that, given the main basis of the Judgment, it does not
strictly arise, because the Parties themselves resolved any possible
conflict when they accepted the map line as being the outcome of
the work of delimitation even if it might not in all respects follow
the watershed line. I think the Court was nevertheless right to
consider how any conflict should, as a matter of ordinary treaty
interpretation, be resolved, for the following reason.

It would have been open to Thailand in the present proceedings to
have adopted a different course from the one she in fact followed.
Instead of denying, she might have admitted acceptance of the
map as representing the outcome of the work of delimitation, and
also that the map became part of the treaty settlement. Having
admitted that, however, it would still have been open to Thailand
to contend that, precisely because the map had become part of the
settlement, any conflict arising between it and a clause of the Treaty
must fall to be resolved by the ordinary processes of treaty inter-
pretation, and that Thailand must be entitled to the benefit of those
processes, just as would be the case if an inconsistency were discover-
ed between two provisions of the Treaty itself. On that basis, even
if Thailand admitted her acceptance of the map, it was open to
her to argue that in a conflict between a treaty clause that says
“watershed” and a map that says something different, the former
must prevail. It was therefore necessary for the Court to deal with
the matter on that basis.

There is of course no general rule whatever requiring that a
conflict of this kind should be resolved in favour of the map line,
and there have been plenty of cases (some of which were cited before
the Court) where it has not been, even though the map was one of
the instruments forming part of the whole treaty settlement (as
here), and not a mere published sheet or atlas page—in which case
it would, in itself, have no binding character for the parties. The
question is one that must always depend on the interpretation of

63
66 JUDGM. I5 VI 62 (SEP. OP. SIR GERALD FITZMAURICE)

the treaty settlement, considered as a whole, in the light of the
circumstances in which it was arrived at. So considered in the
present case, I agree with the Court that, in this particular instance,
the question of interpretation must be resolved in favour of the
map line.

The course of the watershed line

According to the basis adopted for the Judgment of the Court
(with which basis I agree), it becomes unnecessary to consider how
the watershed line really runs at Preah Vihear. I nevertheless desire
to say that the expert evidence on this subject, written and oral,
convinced me personally that the watershed line runs (and ran also
in the period 1904-1908) as contended for by Thailand.

(Signed) G. G. FITZMAURICE.

64
